Citation Nr: 0512859	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  98-04 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to service connection for joint pain, 
manifested by finger swelling, which is claimed due to an 
undiagnosed illness.  

2.  Entitlement to a disability rating in excess of 10 
percent for duodenitis with ulcer.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right knee meniscectomy.  

4.  Entitlement to an initial, compensable disability rating 
for pes planus.  

5.  Entitlement to service connection for a dental 
disability, which is claimed secondary to service-connected 
disability.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola, Counsel


INTRODUCTION

The veteran had active service from October 1980 to February 
1981 and in the Persian Gulf from October 1990 to May 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Jackson, Mississippi 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2000 the Board remanded the issues of service 
connection for joint pain, manifested by finger swelling, 
which is claimed due to an undiagnosed illness, and 
entitlement to a disability rating in excess of 10 percent 
for duodenitis with ulcer to the RO for additional 
development.  

The veteran testified at a personal hearing at the RO in 
Jackson, Mississippi in May 2003 and before the undersigned 
Veterans Law Judge in June 2003.  In February 2004, the Board 
remanded the case for additional development.  




The veteran submitted claims to reopen service connection for 
a thyroid condition and sleep disturbance.  These issues are 
referred to the RO.  

The issue of service connection for a dental disability, 
which is claimed secondary to service-connected disability, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent, probative medical evidence shows the 
veteran does not have a chronic joint disorder or an 
undiagnosed chronic disability, manifested to a degree of 10 
percent for a period of six months, by objective evidence of 
any signs or symptoms of finger swelling.  

2.  The probative evidence shows the service-connected 
duodenitis is productive of mild recurring symptoms without 
active ulcer and is relieved with medication; it is not 
productive of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration or 
continuous moderate manifestations.  

3.  The probative evidence shows the service-connected right 
knee disability does not result in limitation of flexion to 
30 degrees or limitation of to 15 degrees, which includes 
functional loss due to pain or other pathology, arthritis of 
the knee joint, or right knee instability.  

4.  The probative evidence shows the service-connected 
bilateral pes planus results in no more than mild symptoms 
that are relieved by orthotics.  




CONCLUSIONS OF LAW

1.  A painful joint disability, manifested by finger 
swelling, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).  

2.  The criteria for a rating in excess of 10 percent for 
duodenitis with ulcer have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2004).

3.  The criteria for an initial rating in excess of 10 
percent for residuals of a right knee meniscectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 (2004).  

4.  The criteria for an initial, compensable disability 
rating for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed the Veterans Claims Assistance Act of 
2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
These regulations establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the RO provided the veteran VCAA 
notification requirements for service connection and 
increased ratings in February 2001, June 2002, February 2004, 
and March 2004 letters.  Although the RO issued the 
notification letters subsequent to the October 1997, April 
2002, and December 2002 rating decisions, the Board finds 
this will not prejudice the veteran on these issues.  

The RO notified the veteran of the evidence and information 
necessary to substantiate her claims for service connection 
and higher ratings in the February 2001, June 2002, February 
2004 and March 2004 notification letters.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of any federal department or agency.  
The RO advised her that it was her responsibility to either 
send medical treatment records from her private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant to her claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in her possession that pertains to 
the claims.  The Board finds that VA fully notified the 
veteran of what is required to substantiate the claims for 
service connection and higher ratings being decided.  

The RO notified veteran the reasons why she was not entitled 
to service connection in the October 1997 rating decision, 
the March 1998 statement of the case, and in subsequent 
rating decisions and supplemental statements of the case 
dated in 2000, 2002, and 2004.  The RO notified veteran the 
reasons why she was not entitled to higher ratings in the 
October 1997, April 2002, and December 2002 rating decisions, 
the March 1998, March 2003, and June 2003 statements of the 
case, and in additional rating decisions and supplemental 
statements of the case dated in 2003 and 2004.  The 
statements of the case and the supplemental statements of the 
case fully provided the laws and regulations regarding 
entitlement to the benefits sought, and included a detailed 
explanation as to why the veteran had no entitlement to 
service connection and higher disability ratings under the 
applicable laws and regulations based on the evidence 
provided.  The duty to notify the veteran has been satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The RO obtained the veteran's service medical records for her 
periods of active service.  In this case, the veteran does 
not contend and the evidence does not show that there are 
additional service medical records pertaining to the claims 
that have not been obtained.  

The evidence includes all available post-service VA and 
private medical treatment records pertaining to these issues.  
The veteran does not contend and the evidence does not 
indicate that there is any other additional and available 
post-service medical evidence pertaining to these issues that 
has not been obtained, which is necessary for a decision on 
the issue of service connection or the increased rating 
claims.  

The veteran has undergone numerous VA compensation 
examinations in connection with this service connection 
issue.  This includes VA examinations in November 1993, July 
1997, January 2000, and in April 2004.  The January 2000 
examination and the April 2004 examination were specifically 
performed as part of the Board's remand instructions to 
determine whether appellant has a diagnosed joint disability 
or an undiagnosed joint illness, which is manifested by 
finger pain and swelling.  Both examinations were performed 
by VA physicians who also reviewed the evidence in the claims 
folders.  These physicians and the remaining examiners were 
unable to diagnose a chronic joint disorder or disclose 
objective indications of a chronic joint illness manifested 
by chronic pain and swelling.  Another VA examination is 
unnecessary in this case because the medical findings already 
of record do not substantiate the veteran's claim for service 
connection.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Therefore, a medical examination and opinion is not required 
because the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
further assistance VA would provide to the claimant would 
substantiate her claim for service connection.  38 C.F.R. 
§ 3.159(d).  

The veteran has undergone numerous VA compensation 
examinations in connection with the increased rating issues.  
This includes VA examinations in July 1997, January 2000, 
January 2001, June 2002, and in April 2004.  The medical 
findings reported during these examinations fully describe in 
detail the residual impairment that is due to the veteran's 
service-connected disabilities.  All the compensation 
examinations were performed by VA physicians who reviewed the 
evidence in the claims folders in connection with the 
examinations.  These physicians expressed clear medical 
opinions on the impairment resulting from the service-
connected disabilities and their findings and medical 
conclusions are generally consistent.  Therefore, additional 
medical development is not required because the substantially 
complete application for benefits indicates that there is no 
reasonable possibility that any further assistance VA would 
provide to the claimant would substantiate her claims.  
38 C.F.R. § 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  




III.  Service connection

The veteran seeks service connection for joint pain, 
manifested by finger swelling, which she claims is due to 
undiagnosed illness incurred during her active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  She does not allege any specific contention other than 
she began having recurrent finger pain and swelling in 1992 
following her return from the Persian Gulf War.  She argues 
that this condition is due to an undiagnosed illness incurred 
during active service; therefore, service connection is 
warranted.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post-
service development of arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2004).  

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2004).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.  See VBA 
Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. 
§ 3.317(a)(2)(i) (2004).

The amendments made to the provisions of the law pertaining 
to Persian Gulf War veterans, effective March 1, 2002, 
provide that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  See VBA Fast Letter 02-04 
(January 17, 2002).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2004).  If signs or symptoms have been attributed to a known 
clinical diagnosis in the particular case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).  

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b) 
(2004).  There must be objective signs that are perceptible 
to an examining physician and other non-medical indicators 
that are capable of independent verification.  There must be 
a minimum of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3) (2004).  

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(c) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The basic issue in this case is whether veteran currently has 
a chronic joint disorder or objective indications of a 
chronic joint illness manifested by pain and swelling in the 
fingers, which is manifested to a degree of 10 percent for a 
period of six months.  Therefore, the determinative issue in 
this case is medical in nature and requires competent medical 
evidence.  

The service medical records do not show complaints, 
treatment, or a diagnosis of chronic joint pain, which is 
manifested by pain and swelling in the fingers.  The veteran 
does not contend that she sustained an injury or that she 
experienced these symptoms during active service.  Her 
contention is that she began having recurrent finger pain and 
swelling in 1992 following her return from the Persian Gulf 
War.  

During a November 1993 VA examination the veteran complained 
of pain in the right index finger and thumb.  The physician 
performed a physical examination of the right hand.  Physical 
examination disclosed areas of equivocal slight swelling of 
the proximal interphalngeal joint of the right index finger 
but the remainder of the examination was normal.  X-ray 
examination of the right hand was normal.  The physician did 
not diagnose a joint disorder and concluded that the etiology 
of the tenderness and slight swelling of the proximal 
interphalngeal joint of the right index finger was uncertain.  

During a July 1997 VA examination performed by the same 
physician, the veteran reported a history of intermittent 
pain and swelling in the fingers of both hands.  She stated 
that only the distal interphalngeal joint of her left long 
finger was symptomatic at that time.  She denied any 
functional limitation involving her hands.  Physical 
examination of the hands was normal.  The diagnosis was 
intermittent pain and swelling in the fingers of both hands 
by the veteran's history, which was not remarkable on 
objective examination.  

During a January 2000 VA examination the veteran complained 
of swelling in her ring and middle fingers each night in both 
hands and occasional swelling and pain in the remaining 
fingers of both hands.  Physical examination was normal and 
there was no pathology present in either hand.  X-ray 
examination of both hands showed no evidence of fracture, 
dislocation, narrowing of the articular cartilage, or 
marginal erosion.  The physician did not render a diagnosis 
and he concluded that there was no objective evidence of 
organic pathology in either hand.  

During a January 2004 VA examination the veteran complained 
of intermittent swelling of the proximal interphalngeal 
joints in fingers two through five of both hands, which 
includes pain and stiffness.  She stated she is able to 
alleviate the symptoms with massage, cold wraps, and by 
holding her hands at shoulder level.  The VA physician states 
that a review of the prior VA examination reports and the 
medical treatment records in the claims folder shows no 
evidence of pathology.  At the time of the examination she 
was asymptomatic.  Physical examination of the hands showed 
no swelling of the proximal interphalngeal joints.  She was 
able to approximate the tips of her fingers to the distal 
palmar fold, bilaterally, and her thumb to the remaining four 
fingers without difficulty.  Grip in both hands was normal.  
There was no objective evidence of pathology in the joints.  
X-ray examination of both hands did not show any radiological 
pathology of the proximal interphalngeal joints.  The 
impression was normal hand examination.  Based on the 
examination and review of all the evidence, the physician 
states that there are no physical findings or radiological 
findings to during the examination to explain the historical 
symptoms the veteran gives concerning her hands.  The 
physician also states that there is no evidence in the claims 
folder to add any clinical light to her complaints.  The 
physician concludes that giving an opinion concerning the 
etiology of the veteran's swelling of the proximal 
interphalngeal joints would require resorting to sheer 
speculation, which is not supported by objective evidence.  

The above competent medical evidence fails to establish a 
current diagnosis of a chronic joint disorder or an 
undiagnosed chronic disability, manifested to a degree of 10 
percent for a period of six months, by objective indications 
of a chronic joint illness manifested by pain and swelling in 
the fingers.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2004), traumatic arthritis is evaluated based on limitation 
of motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  Where 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the applicable diagnostic 
codes, a rating of 10 percent is warranted where arthritis is 
shown by x-ray and where limitation of motion is objectively 
confirmed by evidence of swelling, muscle spasm, or painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  In 
this case, the medical evidence shows that the veteran does 
not have arthritis affecting any of her fingers.  Repeat x-
rays taken during the VA compensation examinations failed to 
disclose any radiological evidence of arthritis.  In 
addition, the medical evidence shows that the veteran has not 
had ankylosis affecting any finger or limitation of motion of 
any finger that would warrant a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 
(2004).  For example, during the January 2004 VA examination 
the veteran was able to approximate the tips of her fingers 
to the distal palmar fold, bilaterally, and her thumb to the 
remaining four fingers without difficulty.  

The veteran is competent as a layperson to report that on 
which she has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While she is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, he is not competent to make a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  She is certainly competent to relate the fact that 
she experiences recurrent pain and swelling in her fingers.  
However, service connection based on an undiagnosed illness 
requires objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as joint 
pain and swelling.  See 38 C.F.R. § 3.317(a)(1), (b) (2004).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  See 38 C.F.R. § 
3.317(a)(2), (3) (2004).  In this case, the competent medical 
evidence fails to establish such objective signs.  

For these reasons, the Board finds that the competent, 
probative medical evidence shows the veteran does not have a 
chronic joint disorder or an undiagnosed chronic disability, 
manifested to a degree of 10 percent for a period of six 
months, by objective evidence of any signs or symptoms of 
finger swelling.  Accordingly, the Board concludes that a 
painful joint disability, manifested by finger swelling, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).  

IV.  Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

In cases that arise from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

Duodenitis With Ulcer

In a November 1994 rating decision the RO granted service 
connection for duodenitis and assigned a 10 percent 
disability rating, effective October 8, 1993.  The service 
medical records do not show treatment or diagnosis of 
duodenal ulcer or duodenitis.  During a November 1993 VA 
examination the veteran complained of gastrointestinal 
symptoms secondary to medication taken for her service-
connected headaches.  She reported her symptoms as occasional 
epigastric pain and cramping that she treated with Zantac.  
An upper gastrointestinal study revealed mild duodenitis with 
a suspicious very small acute ulcer in the post bulbar 
region.  Subsequently, in September 1994 a VA physician 
reviewed the evidence.  The physician noted that the 
medication taken by the veteran does cause irritation and 
ulceration.  The physician concluded that more than likely 
the veteran's medication caused the ulcerations.  

In an October 1997 rating decision the RO denied the 
veteran's claim for an increased rating.  The veteran 
appealed to the Board.  

The veteran contends that her duodenitis with ulcer has 
increased in severity and warrants a higher disability 
rating.  She contends she has been having recurring pain 
episodes of 10 days or more, which she has treated with 
prescription medication and Maalox.  She testified that her 
disability has worsened because she now takes increased ulcer 
medication and drinks more Maalox, but she testified that 
this relieves her symptoms after a while.  Transcript, pp. 4, 
6.  She testified that when her ulcer pain occurs she 
requires bed rest for two or three days.  Transcript, p. 6.  
She testified that her pain symptoms also affect her job 
performance her supervisor must cover for her.  Transcript, 
p. 5.  She argues that the evidence supports her claim for a 
higher rating.  

The Rating Schedule provides a 10 percent rating for mild 
duodenal ulcer with recurring symptoms once or twice yearly.  
The Schedule provides a 20 percent rating for moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration, or with 
continuous moderate manifestations.  The Schedule provides a 
40 percent rating for moderately severe duodenal ulcer, which 
is less than severe, but with impairment of health manifested 
by anemia and weight loss, or recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times a year.  The Schedule provides a 60 percent 
rating for severe duodenal ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

The Schedule also provides that ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.  

During the July 1997 VA examination the veteran complaints of 
epigastric pain and nausea one to two times per week, which 
is relieved by Zantac in approximately 24 hours.  She denied 
specific food intolerance.  Physical examination was 
essentially normal.  An upper gastrointestinal study was 
normal and it showed no mucosal abnormalities or findings to 
suggest an ulcer involving the stomach or duodenum.  The 
impression was unremarkable upper gastrointestinal study and 
the final diagnosis was a history of duodenal ulcer disease.  

The evidence shows the veteran complained of epigastric 
crampy pain due to her ulcer, which she stated was relieved 
in a couple of hours after taking Tagamet.  Physical 
examination was normal.  In fact, the examiner stated that 
her abdominal pain was atypical for ulcer and he suspected 
other causes.  The Board notes that VA hospitalization 
reports dated in 1997 indicate that the veteran had 
gastroesophageal reflux symptoms secondary to alcohol and 
polysubstance abuse.  VA outpatient treatment records in 
early 1998 also show evaluation and treatment for ongoing 
substance abuse.  

During outpatient treatment in October 1999 the veteran 
reported an episode of rectal bleeding and stomach pain 
several weeks earlier.  The VA physician adjusted her 
medications and discussed a change in her diet.  

During VA examination in January 2001 the veteran stated she 
had a flare-up of epigastric pain and nausea twice a week but 
no vomiting.  She also complained of indigestion and 
heartburn that were worsened with fried and spicy foods, but 
she stated she treated these flare-ups with medication and 
Maalox.  The veteran was well developed and well nourished 
and the physical examination was normal.  An upper 
gastrointestinal study was normal and it showed no 
abnormalities.  The diagnosis was duodenal ulcer disease but 
the VA physician concluded that the upper gastrointestinal 
study did not show active ulcer or duodenitis.  

During VA outpatient treatment in July 2003 the veteran 
specifically denied ongoing gastrointestinal problems.  In 
December 2003 she stated that she limited her use of Indocin, 
which had helped her avoid gastrointestinal symptoms.  

The veteran underwent a VA examination in April 2004.  The 
same VA physician who performed the prior compensation 
examination performed this examination.  She certified review 
of the claims folder in connection with the examination.  The 
veteran complained of a history of flare-ups four to five 
times per month, which includes nausea, epigastric pain, 
inability to eat, increased flatus, and increased belching.  
She stated that Mylanta alleviated her symptoms within one-
half hour.  She had no history of vomiting or hematemesis and 
only a little reflux.  She reported a history of constipation 
and diarrhea but no history of melena.  The veteran reported 
her employment duties and stated that she has not missed work 
because of her stomach problems.  The veteran was well 
developed and well nourished and the physical examination was 
normal except for complaints of mild tenderness in the 
epigastric area.  An upper gastrointestinal study revealed a 
mild irregularity consistent with duodenitis, but there was 
no duodenal ulcer, esophageal mucosa and gastric folds 
appeared normal, and no evidence of gastroesophageal reflux 
disorder.  Blood testing revealed no anemia.  The diagnosis 
was duodenitis with previous duodenal ulcer disease.  Based 
on the review of the evidence and the examination, the VA 
physician concluded that the veteran's symptoms were mild.  

Based on a review of all the evidence in this case, the Board 
finds that the criteria for a higher rating for duodenitis 
with ulcer have not been met.  The veteran is already 
receiving a 10 percent rating; therefore, in order to warrant 
a higher rating, the evidence must demonstrate at least 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration, or with continuous moderate manifestations.  

Initially, the Board notes that all the medical evidence 
since 1997 shows the veteran's duodenal ulcer has not been 
active at any time and there is no evidence showing the 
veteran is anemic.  During the July 1997 VA examination an 
upper gastrointestinal study was normal and it showed no 
mucosal abnormalities or findings to suggest an ulcer 
involving the stomach or duodenum.  During VA examination in 
January 2001 an upper gastrointestinal study was normal and 
showed no abnormality.  The physician concluded that it did 
not show active ulcer or duodenitis.  During VA examination 
in April 2004 an upper gastrointestinal study revealed a mild 
irregularity consistent with duodenitis, but there was no 
duodenal ulcer.  The physician stated that she had no history 
of hematemesis and blood testing revealed no anemia.  

The above medical evidence is highly probative of the issue 
on appeal insofar as it has been consistent with respect to 
the veteran's service-connected symptoms.  It also provides 
objective diagnostic evidence showing the veteran does not 
have an active duodenal ulcer or anemia.  This evidence 
demonstrates that the veteran's service-connected disability 
is manifested by no more than mild duodenitis with recurring 
symptoms once or twice yearly.  

The Board also finds that these medical findings show the 
veteran has not had recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration, or 
continuous moderate manifestations.  

Although the veteran now contends she has been having 
recurring pain episodes of 10 days or more, which she has 
treated with prescription medication and Maalox, this is 
inconsistent with the history previously reported to the VA 
examiners.  In any event, she testified that ulcer medication 
and Maalox relieves her symptoms after a while.  Transcript, 
pp. 4, 6.  Although she testified that her pain symptoms also 
affect her job performance (Transcript, p. 5), this is 
inconsistent with her statement during the April 2004 VA 
examination that she has not missed work because of her 
stomach problems.  

Following review of all relevant evidence, the Board's 
principal responsibility is to assess credibility, and 
therefore the probative value of proffered evidence of 
record.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In this case, the veteran's statements and testimony 
regarding the duration and severity of her symptoms are 
inconsistent and not entitled to a significant degree of 
probative value.  

The Board concludes that the preponderance of the evidence 
does not support an evaluation in excess of 10 percent for 
duodenitis with ulcer.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2004).  The 
appeal is denied.  

Right Knee

The service medical records show the veteran sustained a 
right knee injury in 1991.  The assessment was right knee 
strain.  The post-service VA medical evidence indicated right 
knee patella tendonitis in 1994.  Finally, the July 1997 VA 
examination showed the veteran had chondromalacia patella of 
the right knee with a history of trauma.  In a January 2000 
decision, the Board granted service connection for a right 
knee disorder.  

In a March 2000 rating decision, the RO awarded service 
connection for right knee chondromalacia and assigned a 
noncompensable rating, effective January 26, 1995.  

In a July 2000 rating decision, the RO granted entitlement to 
a temporary total rating for convalescence under 38 C.F.R. 
§ 4.30, effective March 8, 2000, based on receipt of private 
medical treatment records showing a medial meniscal tear 
during arthroscopic surgery in March 2000.  The RO assigned a 
10 percent rating following convalescence, effective May 1, 
2000.  

The veteran contends she has increased right knee pain and 
loss of strength.  She also contends that her knee is 
unstable and locks, which causes difficulty going up and down 
stairs.  She argues that she has severe pain and limitation 
of motion with prolonged activities; therefore an increased 
rating is warranted.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004) applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).  Where the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited 60 
degrees and compensable ratings when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), or 15 degrees 
(30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A zero percent evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).  

Impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation if 
slight, 20 percent if moderate and 30 percent if severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  However, when a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  VAOPGCPREC 23-97.  
Precedential opinions of the General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2004).  

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or Diagnostic Code 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 
Diagnostic Code 5261, if the arthritis results in compensable 
loss of motion, or to a separate compensable evaluation under 
5010 if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment, 
and the effect of pain on the functional abilities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  The Board also notes 
that in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the 
CAVC held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  

The Board finds no basis for grants of separate ratings for 
arthritis and instability of the right knee in this case.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998).  As indicated above, 
while a 10 percent rating under Diagnostic Code 5003 is 
appropriate, there are no findings which support the 
application of Diagnostic Code 5257; hence, the Board finds 
that the record present no medical basis for assignment of 
separate ratings under these diagnostic codes.  

Finally, the Board finds no basis for grants of separate 
ratings for limitation of flexion and limitation of extension 
of the right knee in this case.  VAOPGCPREC 9-04 (2004).  As 
stated below, the range of motion testing during the 
examinations in this case do not support entitlement to 
higher or separate ratings based on limitation of flexion or 
extension.  As such, there is no basis for a rating in excess 
of 10 percent under either Diagnostic Code 5260 or Diagnostic 
Code 5261; hence, the Board finds that the record presents no 
medical basis for assignment of separate ratings under these 
diagnostic codes.  

The Board notes that the RO awarded the 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259, which is the 
maximum rating under that Diagnostic Code.  

Initially, the Board notes that the radiologic evidence of 
record shows that the veteran does not have arthritis 
involving the right knee.  A January 2000 x-ray examination 
of the right knee revealed no narrowing of the articular 
cartilage, osteophyte formation, subchondral sclerosis, or 
loose bodies.  The physician stated there was no objective 
evidence of right knee organic pathology shown on x-ray 
examination.  X-ray examination of the right knee in January 
2001 showed no significant abnormalities.  The veteran 
underwent right knee arthroscopic surgery in August 2003 but 
these reports also show there were no arthritic changes 
involving the knee.  Finally, during the April 2004 VA 
examination the physician noted the previous history of a 
meniscal tear that had been corrected in March 2000, and 
stated that an x-ray examination does not show any signs of 
arthritic changes within the knee.  This evidence 
demonstrates that a disability rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 is not for application.  
Arthritis is not shown by diagnostic testing; therefore, 
separate ratings under Diagnostic Codes 5003 and 5257 are 
inapplicable.  VAOPGCPREC 23-97.  For the same reasons, this 
evidence also demonstrates that separate disability ratings 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5257or 5259 and 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 or 5261 are not for 
application.  VAOPGPREC 9-98.  

While the veteran claims that her knee is unstable and locks, 
the probative medical evidence of record does not support 
this contention.  

During the January 2000 VA examination the veteran's gait was 
normal.  Physical examination showed no swelling, effusion, 
quadriceps atrophy, or instability.  There was no 
retropatellar crepitation.  Her collateral ligaments were 
stable to varus and valgus stress, and anterior and posterior 
drawer tests and a Lachman's test were negative.  In fact, 
the physician concluded that there was no objective organic 
pathology in the right knee on examination.  The physician 
who performed the March 2000 arthroscopic surgery stated she 
did well with physical therapy postoperatively and she was 
able to resume her normal activities.  The physician 
anticipated only a minimal impairment from her injury.  

During the January 2001 VA examination the veteran's station 
and gait were normal and she could walk on heels and toes 
without difficulty.  Physical examination showed no swelling, 
retropatellar crepitation, or displacement of the patella.  
Drawer sign and a Lachman's test were negative.  Medial and 
lateral stress testing did not reveal any instability.  This 
physician concluded that she was status post medial 
meniscectomy with only minimal residuals.  

During VA outpatient examination in June 2002 for complaints 
of episodes of locking, the physician stated that she had a 
ligamentously stable knee on examination.  During VA 
outpatient examination in April 2003 for complaints of 
locking, the physician stated that there was no right knee 
instability.  During follow-up orthopedic examination in June 
2003 for continued complaints of pain and buckling, physical 
examination showed no crepitus or effusion and there was good 
right knee stability.  Following her August 2003 arthroscopic 
surgery, she was seen on follow-up examination in December 
2003.  The veteran stated that the elastic knee brace that 
had been provided completely relieved her symptoms.  Physical 
examination showed no joint line tenderness or right knee 
instability.  Testing was negative for meniscal pathology and 
she had a normal gait pattern.  

Finally, during the April 2004 VA examination the physician 
noted that the veteran had been provided an elastic knee 
brace secondary to her complaints of instability.  The 
veteran stated that it helped her symptoms.  Physical 
examination showed the knee was stable both medially and 
laterally, as well as anteriorly and posteriorly.  The 
physician noted she did not complain of pain with the stress 
mechanisms of stability.  There was also no gross knee 
swelling and no crepitus.  

The above medical findings do not support a higher rating 
based on recurrent subluxation or lateral instability or for 
frequent episodes of locking, pain, and effusion due to a 
dislocated cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 
5257, Diagnostic Code 5259.  

While the veteran also claims that she has significant 
limitation of motion, including increased functional loss due 
to severe pain with prolonged activities, the probative 
medical evidence of record also does not support this 
contention.  

During the January 2000 VA examination the veteran had full 
extension and 140 degrees of flexion in her right knee.  The 
physician reported that the veteran did not complain of right 
knee pain or tenderness at any point during the examination.  
Physical examination showed no swelling, effusion, or 
quadriceps atrophy.  In fact, the physician concluded that 
there was no objective organic pathology in the right knee on 
examination.  The physician who performed the March 2000 
arthroscopic surgery stated she did well with physical 
therapy postoperatively and she was able to resume her normal 
activities.  

During the January 2001 VA examination her station and gait 
were normal and she could walk on heels and toes without 
difficulty.  Physical examination showed no swelling, 
retropatellar crepitation, and the veteran did not complain 
of right knee tenderness during the examination.  There was 
no muscle atrophy.  Range of motion in the right knee was 0-
130 degrees, actively, and 0-140 degrees, passively.  The 
physician stated she appeared to have minimal discomfort at 
140 degrees of flexion.  This physician concluded that she 
was status post medial meniscectomy with only minimal 
residuals.  

During VA outpatient examination in June 2002 she had full 
range of motion in the right knee.  During VA outpatient in 
April 2003 she again had full range of motion in the right 
knee.  During follow-up orthopedic examination in June 2003 
the veteran also had full range of motion in the right knee.  
In fact, the only abnormal finding during these examinations 
was minimal joint line tenderness.  On follow-up examination 
in December 2003, physical examination showed no joint line 
tenderness and the veteran had full range of motion in the 
right knee.  

Finally, during the April 2004 VA examination the veteran 
reported that she is able to perform her responsibilities at 
work and her daily activities without problems associated 
with her knee.  Range of motion in the right knee was from 0 
degrees of extension to 110 degrees of flexion.  This 
physician stated that repetitive motion of the knee did not 
produce any increased pain or change the range of motion.  
The physician noted that she was not particularly symptomatic 
with right knee pain during the examination.  This physician 
opined that her right knee condition during exacerbations 
would increase pain; however, this would affect her 
fatigability but not necessarily affect her range of motion.  

These medical findings do not support a higher rating based 
on limitation of motion, including functional loss due to 
pain or other pathology.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  While some of the medical findings show the 
veteran may experienced a minimal increase in disability due 
to pain with prolonged activities, this does not result in 
limitation of flexion to 30 degrees or limitation of to 15 
degrees, which includes functional loss due to pain or other 
pathology.  

For these reasons, the Board finds that the preponderance of 
the evidence does not support an initial rating in excess of 
10 percent for residuals of a right knee meniscectomy.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5259, 5260, 5261 (2004).  The appeal is 
denied.

Pes Planus

The service medical records show the veteran complained of 
arch pain and flexible pes planus was diagnosed in April 
1991.  The post-service VA medical and private medical 
evidence from 1995 to 1997 showed ongoing diagnoses of pes 
planus and flat feet.  In a January 2000 decision, the Board 
granted service connection for bilateral pes planus.  

In a March 2000 rating decision, the RO awarded service 
connection for pes planus and assigned a noncompensable 
rating, effective January 26, 1995.  

The veteran contends she has to wear orthotics as a result of 
her flat feet.  She argues that she has increased pain in her 
feet with prolonged standing and walking.  She argues that 
her disability is more severe and warrants a compensable 
disability rating.  

The veteran's bilateral pes planus is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Rating Schedule 
provides that an acquired flatfoot condition will be rated as 
noncompensable for a mild unilateral or bilateral disability 
where symptoms are relieved by built-up shoe or arch support.  
A moderate unilateral or bilateral disability with weight-
bearing over or medial to the great toe, inward bowing of the 
tendo Achilles, and pain on manipulation and use of the feet 
is rated as 10 percent disabling.  A severe disability with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic callosities 
is rated as 20 percent disabling where it is unilateral and 
as 30 percent disabling where it is bilateral.  A pronounced 
disability with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, which is 
not improved by orthopedic shoes or appliances is rated as 30 
percent disabling where it is unilateral and as 50 percent 
disabling where it is bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Here, the 
evaluation for bilateral pes planus is not based on 
limitation of motion and the holding in DeLuca is not 
applicable.

In the present case, the Board finds that the probative 
evidence shows that the veteran's bilateral pes planus 
results in no more than mild symptoms that are relieved by 
orthotics.  The probative medical evidence does not establish 
that this results in weight-bearing over or medial to the 
great toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use.  

During the January 2000 VA examination the veteran's gait was 
normal.  The veteran stood fully weight bearing with mildly 
pronated flat feet.  She had normal midtarsal motion and no 
outward deformity in her toes.  Physical examination showed 
no corns or calluses.  She was able to stand on the ball of 
each foot bearing full weight on the forefoot, which the 
physician stated was a guaranty that the posterior tibial 
tendon was intact.  X-ray examination revealed some 
flattening of the longitudinal arch but there was no 
arthritis.  Based on the examination and testing, the 
physician concluded that the veteran's pes planus was mild, 
bilaterally.  

During the June 2002 VA examination the veteran reported 
increased pain with prolonged walking and standing, but 
otherwise denied painful feet.  Her station indicated mild 
pes planus of a more flexible nature.  While sitting during 
the examination, the plantar arch was somewhat low but did 
not reveal flatfoot.  Physical examination showed no 
tenderness or swelling.  There were no plantar calluses or 
warts except where one had been removed from the left heel.  
Plantar fascia was nontender.  Range of motion of the toes 
and ankles was normal, actively and passively.  There was no 
tenderness under the heels or over the Achilles tendon, 
bilaterally.  There was no instability and sensory function 
was normal, bilaterally.  

Finally, during the April 2004 VA examination the veteran 
stated that her symptoms consisted of a tired aching feeling 
in the arches of her feet with prolonged standing and 
walking.  She stated that the orthotics provided had been a 
great help in minimizing her pain, which enables her to 
perform her employment duties.  Physical examination revealed 
tenderness in the arches on palpation.  There was some laxity 
to the instep ligaments with weight bearing.  There was 10 
degrees of valgus deformity to the first toe, bilaterally.  
There were also slight calluses to the fifth toes, 
bilaterally, but they were not tender.  Otherwise, there was 
no evidence of abnormal weight bearing manifested by 
calluses.  The veteran's shoe wear was not abnormal.  There 
was no tenderness to the Achilles tendon, bilaterally.  The 
impression was bilateral pes planus.  

The above medical findings and the statements from the 
veteran establish that her bilateral pes planus is best 
characterized as resulting in mild pain symptoms with 
prolonged activities, which are relieved by built-up shoe or 
arch support.  While the evidence shows the veteran 
experiences pain with prolonged use of her feet, the 
competent medical evidence does not show that her weight-
bearing is over or medial to the great toe, or that her pes 
planus causes inward bowing of the tendo Achilles.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

For these reasons, the Board finds that the probative 
evidence shows the service-connected bilateral pes planus 
results in no more than mild symptoms that are relieved by 
orthotics.  

The Board concludes that the criteria for an initial, 
compensable disability rating for bilateral pes planus have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).  

Extraschedular

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that her right knee disorder or her pes planus 
disability, standing alone or together, results in marked 
interference with employment or necessitates frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.




ORDER

Service connection for joint pain, manifested by finger 
swelling, to include as due to an undiagnosed illness, is 
denied.  

A rating in excess of 10 percent for duodenitis with ulcer is 
denied.  

An initial rating in excess of 10 percent for residuals of a 
right knee meniscectomy is denied.  

An initial, compensable disability rating for pes planus is 
denied.  


REMAND

In February 2004 the Board remanded the issue of service 
connection for a dental disability, which is claimed 
secondary to service-connected disability, to the RO for 
further development.  The Board noted that the VA 
compensation examination findings in 2001 and 2002 indicated 
a possible relationship between vomiting and dental caries, 
but did not include a medical opinion on any relationship 
between her dental problems and the service-connected 
disabilities.  The Board requested an opinion whether the 
veteran's dental condition is directly due to and/or 
proximately the result for her service-connected duodenitis 
or migraine headaches.  

The veteran underwent a VA dental examination in March 2004.  
This examination is not adequate for rating purposes.  It is 
unclear whether the examiner reviewed the claims folder.  The 
report does not contain the requested medical opinion.  The 
report indicates the veteran is receiving ongoing private 
dental treatment.  

The Board is obligated by law to ensure the RO complies with 
its directives, as well as those of the CAVC.  The CAVC has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  The Board errs as a matter of 
law when it fails to ensure compliance with remand orders; 
therefore, further remand of the case is mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action. VA will 
notify the veteran when further action is required on his 
part.

1.  Request appellant to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for her dental condition.  
Appellant reported ongoing private dental 
treatment during the March 2004 VA 
examination.  Appellant should provide 
all necessary written releases for these 
records.  If any of the identified 
records cannot be obtained, appellant 
should be notified of the efforts in 
requesting these records.

2.  The AMC should arrange for a 
comprehensive VA dental examination to 
determine the nature and etiology of the 
veteran's current dental condition, 
including her deteriorating dental 
caries.  The claims file and a copy of 
this remand must be provided and reviewed 
by the examiner in connection with the 
examination.  The examiner should provide 
an opinion whether her caries or any 
other dental problem identified is 
directly due to and/or proximately the 
result of her service-connected 
duodenitis or migraine headaches, which 
includes any medication used for her 
service-connected disabilities.  

3.  The AMC should readjudicate the issue 
of service connection for a dental 
disability, which is claimed secondary to 
service-connected disability.  If the 
requested benefit is not granted, the AMC 
should issue a supplemental statement of 
the case.  It must contain notice of all 
applicable criteria not provided in the 
statement of the case and prior 
supplemental statements of the case.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


